DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 5, 11, 30, and 32 have been amended. Claims 1-38 are subject to examination.

Response to Arguments
Applicant's arguments filed July 14, 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
	The applicant argues, on page 12 in substance that" Independent claim 1 recites “transmit, to the SSB transmitter, the PRACH preamble on a second R2T beam in a second R2T direction different from the first R2T direction when a Random Access Response (RAR) is not received from the SSB transmitter within an RAR response window subsequent to transmitting the PRACH preamble on the first R2T beam, and when a quasi-collocation (QCL) flag is set to QCL invalid”
Examiner’s Response:
	The examiner respectfully disagrees. Reial teaches whether QCL is valid or invalid regarding random access response (RAR) in para [0054-0055] essential system information includes an indication whether the random access response (RAR) is QCL with SSB. The UE then receives the RAR appropriately, using QCL assumptions with SSB. The QCL property may be used when it is valid, because it may not be valid for some cases. However, one skilled in the art in QCL assumptions would combine Frenne, Kim, Ryu, and Reial to apply QCL assumption with SSB to receive the RAR appropriately. The claim1 merely recites … transmit, to the SSB transmitter, the PRACH preamble on a second R2T beam in a second R2T direction different from the first R2T direction when a Random Access Response (RAR) is not received from the SSB transmitter within an RAR response window subsequent to transmitting the PRACH preamble on the first R2T beam, and when a quasi-collocation (QCL) flag is set to QCL invalid…” 

Applicant’s Argument:
	The applicant argues, on page 14 in substance that “Ryu indicates that the base station receives random access preamble from the terminal and transmits the random access response (RAR). Ryu, [0092]. However, there is nothing to indicate that the RAR is transmitted to the terminal on a beam in a different direction from the beam used to transmit the SSB. That is, Ryu does NOT disclose the above-recited feature”.
Examiner’s Response:
	The examiner respectfully disagrees. Ryu teaches in [0095] Changing Transmission Beam Used for Random Access Preamble Transmission. Further, in [0096-0097] synchronization signal may be beamformed and transmitted in multiple beam directions. The terminal may select a beam having the greatest signal strength among multiple beam directions and perform synchronization. As the terminal stores information on the beam having the greatest signal strength among multiple beam directions it is obvious that Ryu teaches to indicate that the RAR is transmitted to the terminal on a beam in a different direction. Therefore, to advance prosecution Examiner objected claims 11-14 and 32.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 1, 5-9, 27, 30, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (Frenne hereafter) (US 20190074880 A1) (IDS provided) in view of Kim et al. (Kim hereafter) (US 20200045735 A1) and RYU et al. (RYU hereafter) (US 20190268852 A1) and in further view of Reial et al. (Reial hereafter) (US 20200037293 A1) (IDS provided).

Regarding claim 1, Frenne teaches, a synchronization signal block (SSB) receiver, comprising: a transceiver (Frenne; Fig.3B);
a memory (Frenne; Fig.3A); and
a processor communicatively coupled to the transceiver and the memory, wherein the transceiver, the memory, and/or the processor are configured to (Frenne; Fig.3B);
receive, from an SSB transmitter (network node 101), an SSB (SS block) on an SSB receive (RX) beam in a transmitter-to-receiver (T2R) direction (transmit a first reference signal), the SSB comprising an SSB index (beamforming weights) corresponding to the SSB RX beam (Frenne; [0065]The network node 101 may include one or more antenna ports 103 (e.g., antenna array, transmission/reception points (TRP), or the like) that may transmit a first reference signal 111 (e.g., a broadcasted reference signal such as an SS block)… The wireless device 105 (e.g., UE) may transmit or receive the first signal of the first type 113 using a first transmitter configuration (e.g., transmit beamforming weights) or a first receiver configuration (e.g., receive beamforming weights));
transmit, to the SSB transmitter, a physical random access channel (PRACH) preamble (responds with a random access channel (e.g., PRACH))  on a first receiver-to-transmitter (R2T) beam in a first R2T direction, the PRACH preamble being based on the SSB (transmission using a transmitter configuration) (Frenne; [0066] …a first reference signal is an SS block and the first signal is a UE-specific PDCCH with the second reference signal being a CSI-RS and the second signal being a PUCCH. In another example, a first reference signal is an SS block and the first signal is a UE-specific PDCCH with the second reference signal being a CSI-RS and the second signal being a PUSCH … [0099] … The UE detects one of the SS blocks (e.g., in a transmit beam from the gNB) using a receiver configuration and responds with a random access channel (e.g., PRACH) transmission using a transmitter configuration that is similar to the receiver configuration); and
Frenne fails to explicitly teach, transmit, to the SSB transmitter, the PRACH preamble on a second R2T beam a second R2T direction different from the first R2T direction.
However, in the same field of endeavor, Kim teaches, transmit, to the SSB transmitter, the PRACH preamble on a second R2T beam a second R2T direction different from the first R2T direction (Kim; [0239] …UE is capable of transmitting a RACH preamble in multiple beam directions by forming analog beams (in particular, in a mmWave band), the UE may not only change (increase or decrease) transmission power but also change the beam directions of the RACH preamble when retransmitting the RACH preamble).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne to include the above recited limitations as taught by Kim in order to use the channel by performing the Listen Before Talk (Kim; [0278]).
Frenne-Kim fails to explicitly teach, when a Random Access Response (RAR) is not received from the SSB transmitter within an RAR response window subsequent to transmitting the PRACH preamble on the first R2T beam,
However, in the same field of endeavor, RYU teaches, when a Random Access Response (RAR) is not received from the SSB transmitter within an RAR response window (did not receive the RAR for a predetermined time) subsequent to transmitting the PRACH preamble on the first R2T beam (RYU; [0101] If the terminal did not receive the RAR for a predetermined time after transmitting the random access preamble ...[0107] the terminal uses a beam different from the beam used at the time of initial random access preamble transmission, and increases transmission power of the retransmitted preamble), and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-Kim to include the above recited limitations as taught by RYU in order to receive RAR (RYU; [0107]).
Frenne-Kim-RYU fails to explicitly teach, when a quasi-collocation (QCL) flag is set to QCL invalid, wherein the QCL flag is set to QCL valid when a QCL assumption is valid  and is set to QCL invalid when the QCL assumption is not valid, the QCL assumption being valid when transmissions from the SSB transmitter are QCLed, and is invalid otherwise.
However, in the same field of endeavor, Reial teaches, when a quasi-collocation (QCL) flag is set to QCL invalid, wherein the QCL flag is set to QCL valid when a QCL assumption is valid  (Reial; [0069] If the UE is informed that the QCL assumption holds, the UE may use the QCL information) and is set to QCL invalid when the QCL assumption is not valid (Reial; [0071] …where QCL does not hold include cases when the SSB might be transmitted by a different node as compared to RAR), the QCL assumption being valid when transmissions from the SSB transmitter are QCLed, and is invalid otherwise (Reial; [0070] …A bit in the PBCH thus indicates whether the RAR can be assumed to be QCL with the SSB…[0083] … The wireless device receives the QCL status in preparation for detecting another control signal. The QCL status may indicate whether an SSB is quasi-collocated with a paging signal).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-Kim-RYU to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

Regarding claim 27, Frenne teaches, a method performed by a synchronization signal block (SSB) receiver, the method comprising: 
receiving, from an SSB transmitter (network node 101), an SSB on an SSB receive (RX) beam in a transmitter-to-receiver (T2R) direction (transmit a first reference signal 111), the SSB comprising an SSB index (beamforming weights) corresponding to the SSB RX beam (Frenne; [0065]The network node 101 may include one or more antenna ports 103 (e.g., antenna array, transmission/reception points (TRP), or the like) that may transmit a first reference signal 111 (e.g., a broadcasted reference signal such as an SS block)… The wireless device 105 (e.g., UE) may transmit or receive the first signal of the first type 113 using a first transmitter configuration (e.g., transmit beamforming weights) or a first receiver configuration (e.g., receive beamforming weights));
transmitting, to the SSB transmitter, a physical random access channel (PRACH) preamble (responds with a random access channel (e.g., PRACH)) on a first receiver-to-transmitter (R2T) beam in a first R2T direction, the PRACH preamble being based on the SSB (transmission using a transmitter configuration) (Frenne; [0066] …a first reference signal is an SS block and the first signal is a UE-specific PDCCH with the second reference signal being a CSI-RS and the second signal being a PUCCH. In another example, a first reference signal is an SS block and the first signal is a UE-specific PDCCH with the second reference signal being a CSI-RS and the second signal being a PUSCH … [0099] … The UE detects one of the SS blocks (e.g., in a transmit beam from the gNB) using a receiver configuration and responds with a random access channel (e.g., PRACH) transmission using a transmitter configuration that is similar to the receiver configuration.); and
Frenne fails to explicitly teach, transmitting, to the SSB transmitter, the PRACH preamble on a second R2T beam a second R2T direction different from the first R2T direction.
However, in the same field of endeavor, Kim teaches, transmitting, to the SSB transmitter, the PRACH preamble on a second R2T beam a second R2T direction different from the first R2T direction. (Kim; [0239] …UE is capable of transmitting a RACH preamble in multiple beam directions by forming analog beams (in particular, in a mmWave band), the UE may not only change (increase or decrease) transmission power but also change the beam directions of the RACH preamble when retransmitting the RACH preamble).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne to include the above recited limitations as taught by Kim in order to use the channel by performing the Listen Before Talk (Kim; [0278]).
Frenne-Kim fails to explicitly teach, when a Random Access Response (RAR) is not received from the SSB transmitter within an RAR response window subsequent to transmitting the PRACH preamble on the first R2T beam,
However, in the same field of endeavor, RYU teaches, transmit, to the SSB transmitter, the PRACH preamble on a second R2T beam 
when a Random Access Response (RAR) is not received from the SSB transmitter within an RAR response window (did not receive the RAR for a predetermined time) subsequent to transmitting the PRACH preamble on the first R2T beam (RYU; [0101] If the terminal did not receive the RAR for a predetermined time after transmitting the random access preamble ...[0107] the terminal uses a beam different from the beam used at the time of initial random access preamble transmission, and increases transmission power of the retransmitted preamble), and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-Kim to include the above recited limitations as taught by RYU in order to receive RAR (RYU; [0107]).
Frenne-Kim-RYU fails to explicitly teach, transmitting, to the SSB transmitter, the PRACH preamble on a second R2T beam a second R2T direction different from the first R2T direction.
However, in the same field of endeavor, Kim teaches, transmitting, to the SSB transmitter, the PRACH preamble on a second R2T beam a second R2T direction different from the first R2T direction. (Kim; [0239] …UE is capable of transmitting a RACH preamble in multiple beam directions by forming analog beams (in particular, in a mmWave band), the UE may not only change (increase or decrease) transmission power but also change the beam directions of the RACH preamble when retransmitting the RACH preamble).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-Kim-RYU to include the above recited limitations as taught by Kim in order to use the channel by performing the Listen Before Talk (Kim; [0278]).
Frenne-Kim-RYU fails to explicitly teach, when a quasi-collocation (QCL) flag is set to QCL invalid, wherein the QCL flag is set to QCL valid when a QCL assumption is valid  and is set to QCL invalid when the QCL assumption is not valid, the QCL assumption being valid when transmissions from the SSB transmitter are QCLed, and is invalid otherwise.
However, in the same field of endeavor, Reial teaches, when a quasi-collocation (QCL) flag is set to QCL invalid, wherein the QCL flag is set to QCL valid when a QCL assumption is valid  (Reial; [0069] If the UE is informed that the QCL assumption holds, the UE may use the QCL information) and is set to QCL invalid when the QCL assumption is not valid (Reial; [0071] …where QCL does not hold include cases when the SSB might be transmitted by a different node as compared to RAR), the QCL assumption being valid when transmissions from the SSB transmitter are QCLed, and is invalid otherwise (Reial; [0070] …A bit in the PBCH thus indicates whether the RAR can be assumed to be QCL with the SSB…[0083] … The wireless device receives the QCL status in preparation for detecting another control signal. The QCL status may indicate whether an SSB is quasi-collocated with a paging signal).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-Kim-RYU to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

Regarding claims 5 and 30, Frenne-Kim-RYU-Reial teaches, the claim 1 and 27, 
Frenne-Kim-RYU fails to explicitly teach, wherein the transceiver, the memory, and/or the processor are further configured to set the QCL flag from QCL valid to QCL invalid after a QCL window has passed, the QCL window Indicating  a duration that the QCL flag remains set to QCL valid and then set to QCL invalid thereafter
However, in the same field of endeavor, Reial teaches, wherein the transceiver, the memory, and/or the processor are further configured to set the QCL flag from QCL valid to QCL invalid after a QCL window has passed (Reial; [0055] … The QCL property may be used when it is valid, instead of always ignoring it because it may not be valid for some cases), the QCL window 
indicating a duration that the QCL flag remains set to QCL valid (QCL status indicates) and then set to
 QCL invalid thereafter (The signaling includes an indication of which attributes or parameters are QCL) (Reial; [0053], A bit in the PBCH thus indicates whether the RAR can be 
assumed to be QCL with the SSB… [0080] … a subset of the SS signals may be CQL with the control signal. As another example, particular attributes of a TRS may be considered CQL, while other attributes are not… The signaling includes an indication of which attributes or parameters are QCL. [0087] … if the QCL status indicates that the control signal is QCL with the SSB, then wireless device 110 may use channel parameters estimated from SSB to facilitate reception of the control signal … If the QCL status indicates no QCL, then the parameters estimated from SSB are not used to facilitate ACS reception. Wireless device 110 may use a full paging reception window, a full scan, and/or re-compute the reception weights).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-Kim-RYU to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

Regarding claim 6, Frenne-Kim-RYU-Reial teaches, The SSB receiver of claim 5,
Frenne-Kim-RYU fails to explicitly teach, wherein the QCL window is preconfigured within the SSB receiver, and/or
However, in the same field of endeavor, Reial teaches, wherein the transceiver, the memory, and/or the processor are configured to receive the QCL window from the SSB transmitter (Reial; [0053] …UE configuration by the network for paging in the PCI-based paging mode specifies whether paging signals are QCL with SSB transmission. The UE applies QCL assumptions, or not, based on the received configuration for paging reception after having detected the SSB).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-Kim-RYU to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

Regarding claim 7, Frenne-Kim-RYU-Reial teaches, The SSB receiver of claim 6, 
Frenne-Kim-RYU fails to explicitly teach, wherein when the QCL window is received from the SSB transmitter, the QCL window is included in the SSB, in a remaining minimum system information (RMSI), and/or in an other system information (OSI) received from the SSB transmitter
However, in the same field of endeavor, Reial teaches, wherein when the QCL window is received from the SSB transmitter, the QCL window is included in the SSB, in a remaining minimum system information (RMSI), and/or in an other system information (OSI) received from the SSB transmitter (Reial; [0054] … essential system information (e.g., in PBCH) includes an indication whether the random access response (RAR) is QCL with SSB).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-Kim-RYU to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

Regarding claim 8, Frenne-Kim-RYU-Reial teaches, The SSB receiver of claim 1, 
Frenne-Kim-Reial fails to explicitly teach, wherein the transceiver, the memory, and/or the processor are further configured to:
retransmit, to the SSB transmitter, the PRACH preamble on the first R2T beam with increased power
when the RAR is not received from the SSB transmitter within the RAR response window subsequent to previously transmitting the PRACH preamble on the first R2T beam, and
However, in the same field of endeavor, RYU teaches, retransmit, to the SSB transmitter, the PRACH preamble on the first R2T beam with increased power (RYU; [0101]… the terminal uses the same beam as the beam used at the time of initial random access preamble transmission. At this time, the transmission power of the retransmitted preamble is increased)
when the RAR is not received from the SSB transmitter within an RAR response window subsequent to transmitting the PRACH preamble on the first R2T beam
when the RAR is not received from the SSB transmitter within an RAR response window (did not receive the RAR for a predetermined time) subsequent to transmitting the PRACH preamble on the first R2T beam (RYU; [0101] If the terminal did not receive the RAR for a predetermined time after transmitting the random access preamble ...[0107] the terminal uses a beam different from the beam used at the time of initial random access preamble transmission, and increases transmission power of the retransmitted preamble), and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-Kim-Reial to include the above recited limitations as taught by RYU in order to receive RAR (RYU; [0107]).
Frenne-Kim-RYU fails to explicitly teach, when the QCL flag is set to QCL valid.
However, in the same field of endeavor, Reial teaches, when the QCL flag is set to QCL valid (Reial; [0014]…QCL has the potential to improve UE performance by facilitating second-order channel characterization on more signals,).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-Kim-RYU to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

Regarding claim 9 and 31, Frenne-Kim-RYU-Reial teaches, The claim 1 and 27, 
Frenne-Kim-RYU fails to explicitly teach, wherein the transceiver, the memory, and/or the processor are further configured to:
receive, from the SSB transmitter, an SSB transmitter path route; and
estimate a location of the SSB transmitter based on the SSB transmitter path route,
the second R2T beam is transmitted towards the estimated location of the SSB transmitter.
wherein when the QCL flag is set to QCL invalid, the second R2T direction is such that the second R2T beam is transmitted towards the estimated location of the SSB transmitter.
However, in the same field of endeavor, Reial teaches, receive, from the SSB transmitter, an SSB transmitter path route (Reial; [0064] …Wireless device 110 may receive the reference signal and estimate one or more signal parameters based on the received reference signal); and
estimate a location of the SSB transmitter based on the SSB transmitter path route (Reial; [0064] …When the QCL status indicates the reference signal and the control signal are quasi-collocated, wireless device 110 receives the control signal using the estimated signal parameters to optimize reception of the control signal in terms of at least one of energy efficiency and performance), 
wherein when the QCL flag is set to QCL invalid, the second R2T direction is such that the second R2T beam is transmitted towards the estimated location of the SSB transmitter (Reial; [0064] Wireless device 110 may receive a quasi-colocation (QCL) status between a reference signal …if control signal is not QCL with the initial access signal, the control signal may be QCL with a different reference signal, such as a TRS … wireless device 110 may receive the control signal based on QCL parameters of the tracking reference signal TRS).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-Kim-RYU to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

Claims 15-18, 33-35, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne-RYU-Reial.

Regarding claim 15, Frenne teaches, A synchronization signal block (SSB) transmitter, comprising: a transceiver (Frenne; Fig.7B);
a memory (Frenne; Fig.7A); and
a processor communicatively coupled to the transceiver and the memory, wherein the transceiver, the memory, and/or the processor are configured to (Frenne; Fig.7A);
transmit, to an SSB receiver, (wireless device 105), an SSB on a first transmitter-to-receiver (T2R) in a first T2R direction, (transmit a first reference signal), the SSB comprising an SSB index (beamforming weights) corresponding to the first T2Rbeam (Frenne; [0065]The network node 101 may include one or more antenna ports 103 (e.g., antenna array, transmission/reception points (TRP), or the like) that may transmit a first reference signal 111 (e.g., a broadcasted reference signal such as an SS block)… The wireless device 105 (e.g., UE) may transmit or receive the first signal of the first type 113 using a first transmitter configuration (e.g., transmit beamforming weights) or a first receiver configuration (e.g., receive beamforming weights));
receive, from the SSB receiver, a physical random access channel (PRACH) preamble (responds with a random access channel (e.g., PRACH)) on a Msg1 RX beam in a  receiver-to-transmitter (R2T) direction, the PRACH preamble being based on the SSB transmitted on the first T2R beam (transmission using a transmitter configuration) (Frenne; [0099] … The UE detects one of the SS blocks (e.g., in a transmit beam from the gNB) using a receiver configuration and responds with a random access channel (e.g., PRACH) transmission using a transmitter configuration that is similar to the receiver configuration.); and
Frenne fails to explicitly teach, transmit, to the SSB receiver, a Random Access Response (RAR) on a second T2R beam in a second T2R direction in response to receiving the PRACH preamble, the second T2R direction being different from the first T2R direction,
However, in the same field of endeavor, RYU teaches, transmit, to the SSB receiver, a Random Access Response (RAR) on a second T2R beam in a second T2R direction in response to receiving the PRACH preamble, the second T2R direction being different from the first T2R direction (Ryu; [0092] The base station receives the random access preamble transmitted by the terminal, and in operation 1b-20, the base station transmits a random access response (RAR)… [0101] If the terminal did not receive the RAR for a predetermined time after transmitting the random access preamble ...[0107] the terminal uses a beam different from the beam used at the time of initial random access preamble transmission, and increases transmission power of the retransmitted preamble), and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne to include the above recited limitations as taught by RYU in order to receive RAR (RYU; [0107]).
Frenne-RYU fails to explicitly teach, when a quasi-collocation (QCL) flag is set to QCL invalid, wherein the QCL flag is set to QCL valid when a QCL assumption is valid  and is set to QCL invalid when the QCL assumption is not valid, the QCL assumption being valid when transmissions from the SSB transmitter are QCLed, and is invalid otherwise.
However, in the same field of endeavor, Reial teaches, when a quasi-collocation (QCL) flag is set to QCL invalid, wherein the QCL flag is set to QCL valid when a QCL assumption is valid  (Reial; [0069] If the UE is informed that the QCL assumption holds, the UE may use the QCL information) and is set to QCL invalid when the QCL assumption is not valid (Reial; [0071] …where QCL does not hold include cases when the SSB might be transmitted by a different node as compared to RAR), the QCL assumption being valid when transmissions from the SSB transmitter are QCLed, and is invalid otherwise (Reial; [0070] …A bit in the PBCH thus indicates whether the RAR can be assumed to be QCL with the SSB…[0083] … The wireless device receives the QCL status in preparation for detecting another control signal. The QCL status may indicate whether an SSB is quasi-collocated with a paging signal).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-RYU to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

Regarding claim 33, Frenne teaches, A method performed by a synchronization signal block (SSB) transmitter, the method comprising: 
transmitting, to an SSB receiver, (wireless device 105), an SSB on a first transmitter-to-receiver (T2R) in a first T2R direction, (transmit a first reference signal 111), the SSB comprising an SSB index (beamforming weights) corresponding to the first T2Rbeam (Frenne; [0065]The network node 101 may include one or more antenna ports 103 (e.g., antenna array, transmission/reception points (TRP), or the like) that may transmit a first reference signal 111 (e.g., a broadcasted reference signal such as an SS block)… The wireless device 105 (e.g., UE) may transmit or receive the first signal of the first type 113 using a first transmitter configuration (e.g., transmit beamforming weights) or a first receiver configuration (e.g., receive beamforming weights));
receiving, from the SSB receiver, a physical random access channel (PRACH) preamble (responds with a random access channel (e.g., PRACH)) on a Msg1 RX beam in a  receiver-to-transmitter (R2T) direction, the PRACH preamble being based on the SSB transmitted on the first T2R beam (transmission using a transmitter configuration) (Frenne; [0066] …a first reference signal is an SS block and the first signal is a UE-specific PDCCH with the second reference signal being a CSI-RS and the second signal being a PUCCH. In another example, a first reference signal is an SS block and the first signal is a UE-specific PDCCH with the second reference signal being a CSI-RS and the second signal being a PUSCH … [0099] … The UE detects one of the SS blocks (e.g., in a transmit beam from the gNB) using a receiver configuration and responds with a random access channel (e.g., PRACH) transmission using a transmitter configuration that is similar to the receiver configuration.); and
Frenne fails to explicitly teach, transmitting, to the SSB receiver, a Random Access Response (RAR) on a second T2R beam in a second T2R direction in response to receiving the PRACH preamble, the second T2R direction being different from the first T2R direction,
However, in the same field of endeavor, RYU teaches, transmit, to the SSB receiver, a Random Access Response (RAR) on a second T2R beam in a second T2R direction in response to receiving the PRACH preamble, the second T2R direction being different from the first T2R direction (RYU; [0092] The base station receives the random access preamble transmitted by the terminal, and in operation 1b-20, the base station transmits a random access response (RAR)… [0101] If the terminal did not receive the RAR for a predetermined time after transmitting the random access preamble ...[0107] the terminal uses a beam different from the beam used at the time of initial random access preamble transmission, and increases transmission power of the retransmitted preamble), and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne to include the above recited limitations as taught by RYU in order to receive RAR (RYU; [0107]).
Frenne-RYU fails to explicitly teach, when a quasi-collocation (QCL) flag is set to QCL invalid, wherein the QCL flag is set to QCL valid when a QCL assumption is valid  and is set to QCL invalid when the QCL assumption is not valid, the QCL assumption being valid when transmissions from the SSB transmitter are QCLed, and is invalid otherwise.
However, in the same field of endeavor, Reial teaches, when a quasi-collocation (QCL) flag is set to QCL invalid, wherein the QCL flag is set to QCL valid when a QCL assumption is valid  (Reial; [0069] If the UE is informed that the QCL assumption holds, the UE may use the QCL information) and is set to QCL invalid when the QCL assumption is not valid (Reial; [0071] …where QCL does not hold include cases when the SSB might be transmitted by a different node as compared to RAR), the QCL assumption being valid when transmissions from the SSB transmitter are QCLed, and is invalid otherwise (Reial; [0070] …A bit in the PBCH thus indicates whether the RAR can be assumed to be QCL with the SSB…[0083] … The wireless device receives the QCL status in preparation for detecting another control signal. The QCL status may indicate whether an SSB is quasi-collocated with a paging signal).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-RYU to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

	Regarding claim 16 and 34, Frenne-RYU-Reial teaches, The claim 15 and 33, 
	Frenne-RYU-Kim fails to explicitly teach, wherein the first T2R beam is not aligned with the Msg1 RX beam when the QCL flag is set to QCL invalid
	However, in the same field of endeavor, Reial teaches, wherein the first T2R beam is not aligned with the Msg1 RX beam when the QCL flag is set to QCL invalid (Reial; [0068] … where QCLdoes not hold include cases when the SSB is transmitted using multiple beams (e.g., to support PRACH processing)).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-RYU-Kim to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

	Regarding claim 17 and 35, Frenne-RYU-Reial teaches, The claim 15 and 33,  
	Frenne-RYU-Kim fails to explicitly teach, wherein the transceiver, the memory, and/or the processor are further configured to transmit, to the SSB receiver, a QCL flag setting of the QCL flag
	However, in the same field of endeavor, Reial teaches, wherein the transceiver, the memory, and/or the processor are further configured to transmit, to the SSB receiver, a QCL flag setting of the QCL flag (Reial; [0067] … the UE may be configured with SSB-paging PDCCH/PDSCH QCL status in a dedicated manner).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-RYU to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

	Regarding claim 18, Frenne-RYU-Reial teaches, The SSB transmitter of claim 17, 
	Frenne-RYU-Kim fails to explicitly teach, wherein the transceiver, the memory, and/or the processor are configured to transmit the QCL flag setting in the SSB, in a remaining minimum system information (RMSI), and/or in an other system information (OSI)
However, in the same field of endeavor, Reial teaches, wherein the transceiver, the memory, and/or the processor are configured to transmit the QCL flag setting in the SSB, in a remaining minimum system information (RMSI), and/or in an other system information (OSI) (Reial; [0054] … essential system information (e.g., in PBCH) includes an indication whether the random access response (RAR) is QCL with SSB).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-RYU to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

Regarding claim 37, Frenne-RYU-Reial-Eunsun Kim teaches, The claim 33, 
Frenne-RYU fails to explicitly teach, estimating the second T2R direction based on a SSB transmitter path route and the R2T direction of the Msgl RX beam, and
wherein when the QCL flag is set to QCL invalid, the second T2R direction is such that the second T2R beam is transmitted towards a location of the SSB receiver.
 However, in the same field of endeavor, Reial teaches, estimate the second T2R direction based on the SSB transmitter path route and the R2T direction of the Msgl RX beam, and (Reial; [0064] …Wireless device 110 may receive the reference signal and estimate one or more signal parameters based on the received reference signal…When the QCL status indicates the reference signal and the control signal are quasi-collocated, wireless device 110 receives the control signal using the estimated signal parameters to optimize reception of the control signal in terms of at least one of energy efficiency and performance), 
wherein when the QCL flag is set to QCL invalid, the second T2R direction is such that the second T2R beam is transmitted towards a location of the SSB receiver (Reial; [0064] Wireless device 110 may receive a quasi-colocation (QCL) status between a reference signal …if control signal is not QCL with the initial access signal, the control signal may be QCL with a different reference signal, such as a TRS … wireless device 110 may receive the control signal based on QCL parameters of the tracking reference signal TRS).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-RYU to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

Claims 2  and 28 are  rejected under 35 U.S.C. 103 as being unpatentable over Frenne-Kim-RYU-Reial in view of  Yamada et al. (Yamada hereafter) (US 20210091902 A1).

Regarding claims 2 and 28, Frenne-Kim-RYU -Reial teaches, The claim 1 and 27, 
Frenne-Kim-RYU-Reial   fails to explicitly teach, wherein when the QCL flag is set to QCL invalid, the first R2T beam is aligned with the SSB RX beam, and the second R2T beam is not aligned with the SSB RX beam 
However, in the same field of endeavor, Yamada teaches, wherein when the QCL flag is set to QCL invalid, the first R2T beam is aligned with the SSB RX beam, and the second R2T beam is not aligned with the SSB RX beam (Yamada; [0145] … The RS set includes a QCL type associated with one or two downlink reference signals (DL RSs). Note that in a case that the RS set includes two DL RSs, the QCL type for each is not the same.).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-Kim -RYU -Reial to include the above recited limitations as taught by Yamada in order to configure the QCL relationship between the reference signals (Yamada; [0145]).

Claims 3, 4 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne-Kim-RYU-Reial in view of  Su et al. (Su hereafter) (US 20200059277 A1).

Regarding claim 3 and 29, Frenne-Kim-RYU-Reial teaches, The claim 1 and 27, 
Frenne-Kim-RYU-Reial   fails to explicitly teach, wherein the QCL flag setting is preconfigured within the SSB receiver, and/or wherein the transceiver, the memory, and/or the processor are configured to receive the QCL flag setting from the SSB transmitter
However, in the same field of endeavor, Su teaches, wherein the QCL flag setting is preconfigured within the SSB receiver, and/or wherein the transceiver, the memory, and/or the processor are configured to receive the QCL flag setting from the SSB transmitter (Su; [0016] …transmitting, by the network side device, a CSI indication signal on a resource corresponding to each antenna port in each QCL group on a QCL group basis; and receiving, by the network side device, a measurement result reported by the terminal side device after the CSI 
indication signal has been measured in accordance with the measurement configuration information).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-Kim-RYU -Reial to include the above recited limitations as taught by Su in order to facilitate the measurement performed by the network side device (Su; [0076]).

Regarding claim 4, Frenne-Kim-RYU -Reial-Su teaches, The SSB receiver of claim 3, 
Frenne-Kim-RYU-Reial  fails to explicitly teach, wherein when the QCL flag setting is received from the SSB transmitter, the QCL flag setting is included in the SSB, in a remaining minimum system information (RMSI), and/or in an other system information (OSI) received from the SSB transmitter
However, in the same field of endeavor, Su teaches, wherein when the QCL flag setting is received from the SSB transmitter, the QCL flag setting is included in the SSB, in a remaining minimum system information (RMSI), and/or in an other system information (OSI) received from the SSB transmitter (Su; [0014]… the data transmission control method further includes, during the service data transmission, transmitting, by the network side device, corresponding control information on each QCL group in accordance with the QCL groups.  The control information is adopted to indicate demodulation reference signal (DMRS) port allocation, an S-channel identity (SCID) and resource allocation during the service data transmission).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-Kim-RYU-Reial to include the above recited limitations as taught by Su in order to facilitate the measurement performed by the network side device (Su; [0076]).

Claim 10, is rejected under 35 U.S.C. 103 as being unpatentable over Frenne-Kim-RYU-Reial in view of  Kim; Eunsun  et al. (Eunsun Kim hereafter) (US 20200053786 A1).

Regarding claim 10, Frenne-Kim-RYU-Reial teaches, The SSB receiver of claim 9, 
Frenne-Kim-RYU-Reial fails to explicitly teach, wherein the SSB transmitter path route is included in the SSB, in a remaining minimum system information (RMSI), and/or in an other system information (OSI) received from the SSB transmitter
However, in the same field of endeavor, Eunsun Kim teaches, wherein the SSB transmitter path route is included in the SSB, in a remaining minimum system information (RMSI), and/or in an other system information (OSI) received from the SSB transmitter (Eunsun Kim;  [0160] … The RMSI may be interpreted as a system information block 1 (SIB1) and represents system information that the UE should acquire after receiving a master system information block (MIB) through a physical broadcast channel (PBCH).  Upon receiving the PRACH configuration information, the UE is able to transmit PRACH message 1 (Msg1) on a designated time and frequency resource using one preamble in a preamble set included in the PRACH configuration).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-Kim-RYU-Reial to include the above recited limitations as taught by Eunsun Kim in order to transmit PRACH message on a designated time and frequency resource (Eunsun Kim;  [0160]).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne-RYU-Reial in view of  KIM; Eunsun  et al. (Eunsun Kim hereafter) (US 20200053786 A1).

Regarding claim 21, Frenne-RYU-Reial teaches, The SSB transmitter of claim 17,
Frenne-RYU-Reial fails to explicitly teach, wherein the transceiver, the memory, and/or the processor are further configured to transmit an SSB transmitter path route to the SSB receiver
However, in the same field of endeavor, Eunsun Kim teaches,  wherein the transceiver, the memory, and/or the processor are further configured to transmit an SSB transmitter path route to the SSB receiver (Eunsun Kim;  [0207] … the positions of actually transmitted SS blocks are determined according to selection of the network, corresponding information is signaled to UEs through RMSI).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-RYU-Reial to include the above recited limitations as taught by Eunsun Kim in order to transmit PRACH message on a designated time and frequency resource (Eunsun Kim;  [0160]).

Regarding claim 22, Frenne-RYU-Reial-Eunsun Kim teaches, The claim 21, 
Frenne-RYU-Reial fails to explicitly teach, wherein the transceiver, the memory, and/or the processor are configured to transmit the SSB transmitter path route in the SSB, in a remaining minimum system information (RMSI), and/or in an other system information (OSI).
However, in the same field of endeavor, Eunsun Kim teaches, wherein the transceiver, the memory, and/or the processor are configured to transmit the SSB transmitter path route in the SSB, in a remaining minimum system information (RMSI), and/or in an other system information (OSI). (Eunsun Kim;  [0160] … The RMSI may be interpreted as a system information block 1 (SIB1) and represents system information that the UE should acquire after receiving a master system information block (MIB) through a physical broadcast channel (PBCH). Upon receiving the PRACH configuration information, the UE is able to transmit PRACH message 1 (Msg1) on a designated time and frequency resource using one preamble in a preamble set included in the PRACH configuration).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-RYU-Reial to include the above recited limitations as taught by Eunsun Kim in order to transmit PRACH message on a designated time and frequency resource (Eunsun Kim;  [0160]).

Regarding claim 23, Frenne-RYU-Reial-Eunsun Kim teaches, The claim 21, 
Frenne-RYU-Reial-Eunsun Kim fails to explicitly teach, wherein the transceiver, the memory, and/or the processor are further configured to estimate the second T2R direction based on the SSB transmitter path route and the R2T direction of the Msgl RX beam, and
wherein when the QCL flag is set to QCL invalid, the second T2R direction is such that the second T2R beam is transmitted towards a location of the SSB receiver.
 However, in the same field of endeavor, Reial teaches, estimate the second T2R direction based on the SSB transmitter path route and the R2T direction of the Msgl RX beam, and (Reial; [0064] …Wireless device 110 may receive the reference signal and estimate one or more signal parameters based on the received reference signal…When the QCL status indicates the reference signal and the control signal are quasi-collocated, wireless device 110 receives the control signal using the estimated signal parameters to optimize reception of the control signal in terms of at least one of energy efficiency and performance), 
wherein when the QCL flag is set to QCL invalid, the second T2R direction is such that the second T2R beam is transmitted towards a location of the SSB receiver (Reial; [0064] Wireless device 110 may receive a quasi-colocation (QCL) status between a reference signal …if control signal is not QCL with the initial access signal, the control signal may be QCL with a different reference signal, such as a TRS … wireless device 110 may receive the control signal based on QCL parameters of the tracking reference signal TRS).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-RYU to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

Claims 19, 20, and 36 are  rejected under 35 U.S.C. 103 as being unpatentable over Frenne-RYU -Reial in view of  LI et al. (LI hereafter) (US 20200221429 A1).

	Regarding claim 19 and 36, Frenne-RYU -Reial teaches, The claim 17 and 33, 
	Frenne-RYU-Reial fails to explicitly teach, wherein the transceiver, the memory, and/or the processor are further configured to transmit, to the SSB receiver, a QCL window to indicate a duration that the QCL flag remains set to QCL valid and then set to QCL invalid thereafter
	However, in the same field of endeavor, LI teaches, wherein the transceiver, the memory, and/or the processor are further configured to transmit, to the SSB receiver, a QCL window to indicate a duration that the QCL flag remains set to QCL valid and then set to QCL invalid thereafter (LI; [0150] A UE performing Quasi-Co-Location checking may determine if the configured QCL relationship still holds or not. The UE estimates the configured QCL parameters for each RS within a RS set and the DMRS in the corresponding DMRS port group. If all the difference of the estimated QCL parameters is within the threshold, the UE determine the configured QCL relationship holds. If any of the difference of the estimated QCL parameters exceeds the threshold, the UE determine the configured QCL relationship not hold. The UE reports to gNB/TRP and may assume any QCL relationship until next PDCSH Quasi-Co-Location Indicator is configured).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-RYU -Reial to include the above recited limitations as taught by LI in order to determine if the configured QCL relationship (LI; [0150]).

Regarding claim 20, Frenne-RYU-Reial-LI teaches, The SSB transmitter of claim 19, 
Frenne-RYU-LI fails to explicitly teach, wherein the transceiver, the memory, and/or the processor are configured to transmit the QCL window in the SSB, in a remaining minimum system information (RMSI), and/or in an other system information (OSI). 
However, in the same field of endeavor, Reial teaches, wherein the transceiver, the memory, and/or the processor are configured to transmit the QCL window in the SSB, in a remaining minimum system information (RMSI), and/or in an other system information (OSI). (Reial; [0054] … essential system information (e.g., in PBCH) includes an indication whether the random access response (RAR) is QCL with SSB).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-RYU-Li to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

Claims 24 and 38 are  rejected under 35 U.S.C. 103 as being unpatentable over Frenne-RYU-Reial in view Lee et al. (Lee hereafter) (US 20200187258 A1).

Regarding claim 24 and 38, Frenne-RYU-Reial teaches, The claim 15 and 33,
Frenne-RYU fails to explicitly teach wherein the R2T direction of the Msg1 RX beam is a first R2T direction, and wherein the transceiver, the memory, and/or the processor are further configured to:
transmit, to the SSB receiver, an RRC connection setup on a third T2R beam in a third T2R direction in response to receiving the RRC connection request, the third T2R direction being different from the second T2R direction when the QCL flag is set to QCL invalid.
However, in the same field of endeavor, Reial teaches, transmit, to the SSB receiver, an RRC connection setup on a third T2R beam in a third T2R direction in response to receiving the RRC connection request, the third T2R direction being different from the second T2R direction when the QCL flag is set to QCL invalid. (Reial; [0026] …receiving the QCL status comprises receiving RRC configuration or a broadcast transmission. The processing circuitry may be operable to receive the QCL status by receiving an indication of which attributes of the reference signal are QCL with the control signal.)
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-RYU to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).
Frenne-RYU-Reial fails to explicitly teach  receive, from the SSB receiver, a radio resource control (RRC) connection request on a Msg3 RX beam in a second R2T direction, the RRC connection request being based on the RAR
However, in the same field of endeavor, Lee  teaches, receive, from the SSB receiver, a radio resource control (RRC) connection request on a Msg3 RX beam in a second R2T direction, the RRC connection request being based on the RAR (Lee; [0108] In NR, a UE may use a beam to perform a random access procedure. Specifically, the UE may select a beam for transmitting message 1 (i.e., a random access preamble) or message 3 (i.e., a PUSCH or an RRC connection request message in response to a random access response). Here, it is important to select a proper beam for quickly and successfully performing the random access procedure) and
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-RYU-Reial to include the above recited limitations as taught by Lee in order to successfully performing the random access procedure (Lee; [0108]).

Claims 25 and 26 are  rejected under 35 U.S.C. 103 as being unpatentable over Frenne-RYU-Reial-Lee in view of  Sahlin et al. (Sahlin hereafter) (US 20200288503 A1).

Regarding claim 25, Frenne-RYU-Reial-Lee teaches, The SSB transmitter of claim 24, 
Frenne-RYU-Reial-Lee fails to explicitly teach wherein the second T2R beam is not aligned with the Msg3 RX beam when the QCL flag is set to QCL invalid.
However, in the same field of endeavor, Sahlin teaches, wherein the second T2R beam is not aligned with the Msg3 RX beam when the QCL flag is set to QCL invalid (Sahlin; [0075] When a many-to-one association exists between SSB and PRACH preamble indices (see "yes" side in FIG. 6), the wireless device may not make any assumption about spatial QCL between SSB and RAR. This means that the RAR may be received from any (spatial) direction/beamformed transmission compared to the SSB in which the PRACH preamble was received).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-RYU-Kim-Reial-Lee to include the above recited limitations as taught by Sahlin in order to perform RX beam scanning as part of the RAR reception procedure (Sahlin; [0075]).

Regarding claim 26, Frenne-RYU-Reial-Lee teaches, The SSB transmitter of claim 24,
Frenne-RYU-Kim fails to explicitly teach, wherein the transceiver, the memory, and/or the processor are further configured to:
estimate the third T2R direction based on a SSB transmitter path route and the second R2T direction of the Msg3 RX beam, and
wherein when QCL flag is set to QCL invalid, the third T2R direction is such that the third T2R beam is transmitted towards a location of the SSB receiver.
However, in the same field of endeavor, Reial teaches, estimate the third T2R direction based on a SSB transmitter path route and the second R2T direction of the Msg3 RX beam, and (Reial; [0064] …Wireless device 110 may receive the reference signal and estimate one or more signal parameters based on the received reference signal …When the QCL status indicates the reference signal and the control signal are quasi-collocated, wireless device 110 receives the control signal using the estimated signal parameters to optimize reception of the control signal), 
wherein when QCL flag is set to QCL invalid, the third T2R direction is such that the third T2R beam is transmitted towards a location of the SSB receiver (Reial; [0064] Wireless device 110 may receive a quasi-colocation (QCL) status between a reference signal …if control signal is not QCL with the initial access signal, the control signal may be QCL with a different reference signal, such as a TRS … wireless device 110 may receive the control signal based on QCL parameters of the tracking reference signal TRS).
It would have been obvious to one of ordinary skilled in the art before the effective filing date to create the invention of Frenne-RYU to include the above recited limitations as taught by Reial in order to improve UE performance  (Reial; [0048]).

Allowable Subject Matter
Claims 11-14 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILFRED THOMAS whose telephone number is (571)270-0353. The examiner can normally be reached on Mon -Thurs 9:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.T/Examiner, Art Unit 2416  


/AJIT PATEL/Primary Examiner, Art Unit 2416